Title: To Alexander Hamilton from William Ellery, 26 December 1791
From: Ellery, William
To: Hamilton, Alexander



Collector’s Office [Newport, Rhode Island] Decr 26th 1791
Sir,

This will be accompanied by a duplicate of my letter to you of the 14th. of Octr. last. In your last letter dated Decr. 12th., which I recd. on the 23d., you mention that “No letter of the 14th. of October has been received from you at this office a Duplicate will therefore be requisite.” In your letter of the 17th. of Novr. last you say “your letter of the 14th. ulto. remains to be answered” and answer that part of it, which respects the prolongation of the term of payment for duties on teas.
In my last I wrote that I had transmitted Seven Thousand Dollars, under the care of an Inspector to the Bank in Providence &c. Inclosed is the Cashier’s receipt for that Sum. I shall continue to transmit the monies which can be spared from the Office to the bank in Providence in the safest & cheapest manner I can devise; and shall exchange Specie for the Notes of that bank as well as of the banks of North America & New York. The necessity of an iron chest is indeed lessend, but not removed by depositing cash in the Providence Bank. The Cash on hand at the expiration of each week, and monies received should be safely and conveniently lodged until they can be sent to Providence or shall be paid out or exchanged. Thinking that the publick money woud be safer in my dwelling house than in the Dwelling house in which my office is kept I have never suffered any part of it to remain a night in the Office, and great inconvenience has attended the moving it backwards & forwards. As Exchanges of Specie for Bank Notes will be multiplied, it will be necessary that Specie should be kept in the Office for that purpose, and a wooden can be more easily opened or broken than an iron chest. It is not my wish to put the public to any unnecessary expence. My only wish in this repect is, that the monies of the public should be safely and conveniently placed.
Inclosed is a weekly return of monies received and paid, a Certife. of Regy. No. 67. granted at this port Decr. 13th. 1790 and delivered up on a transfer of property, and by a copy of endorsmt. of change of master on Certife. of Regy. No. 22. granted at this Port Apl. 23d. 1791.
I am Sir yr. most obedt servt.

Wm Ellery Collr.
A Hamiton Esqr. Secry Treasy

